BOLIN, Judge.
This is a companion case in Cox v. The Insurance Company of the State of Pennsylvania et al., reported in La.App., 157 So.2d 593, and was consolidated with such case both for trial and on appeal. The issues and facts are identical. Plaintiff and appellant herein is the collision insurer of the Cox automobile and instituted the present action as subrogee to recover the amount paid under its policy to Cox. Inasmuch as we rejected Cox’s demands in Suit No. 10,-004, it follows the judgment in the instant case is affirmed at appellant’s cost.
Affirmed.